OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                AUSTIN



Honcr3bls     Sfdnry kthaa
Sscratarg or stat8
Autln 11, ‘Sexa8
War   Sir:




                    Loare or the aorporetion, through their
                     questioned our zmthod of ooa&iutlng the
      :ExL"P"     mount of 5% or th8 iranahiee tax for aaoh
      3o::th or rm0ti0a part of 43 mnth, as provided ror
      in .irtlala 7092, iL C. S. 1925.
              -It has been ths pra&4~8 ot thle depert~aent :O
      c3.:puta   the’ 5.5 on the axouut of tax due, for whloh
      t3x the right to do busineee was rorreiited,      ror each
       ;c:lth of tk6 rorralture    even though the rorreitura
      :..:c run for aevsral years.     It has also been the
      -~actlce    to compota the additional    55 on the tax
       i.ccrulnc~ in subaequcrnt years tram ‘itip lat ot sash
      pear to date or pays3nt.
;;arjombl8 SidnaT'Lsthaa,             ~888 2

            *Your damrtaant,    in Opinion MO. O-72, ZJoYexibar
     22, 1939, hrld t&t the 5% drrlgnatad 88l M YiM l ia 8
     should b8 aoltot8d      ror th0 entire period 0r rorraitian
     cjnt5.l th8 roorurd tax and prnaltlrr   ar8 paid.   Tha rrt-
     tomay ror the oorporatlon har aoaordrd that       this math04
     is probably oo?raot, but rhould apply only to the lmo ua t
     0r tax dur r0r whLOhthr torr8ltan um8 drolmd,     and
     Um8S  that       it   iO   SOt    OOOt88Ipi8kd   h   Arti&   7092   that
     th8 fee lhOUld 8180 be OO%putd On th8 fMOOhiIi8 t8X88
     acox'~iag in 8Ubtl8~8Ot 788M 8Ob whloh lUllsiltOnpaid.
     It 1s conteadrd, t,hrrafOn,  that tha OpiniOIl Oit8d dO88
     cot nnawar thle qu88tloa.
            "Xt 1s ierthar urgrd th8t      thr rr8oOhls8tax law8
     ara pur8ly r8v8nu8 meenur88 sad that thr plmlty         either
      ror late r8turn or let8 paymat 18 the erknt         or th8
   -~.:teta*s rraotlooa   aft8r.rorr~lturr     and th8t thr r8rivel
   .~ S88 ap3li88 wholly to thr lmaat or tar dU8 at th8 time
     or r0rr8ikr8.      Your opinion, th8nfOr8, Ir MqU88tad
      on this quertloar
            *(should a oorporatlon whom rl&ht to do bueiM88
     =.15 forrrltid  en s8ptaab8r    3, 1941, ror rallw8 to pay
     .a>balanoe Of frtX1ch18. tsr ~8OOnriOg &%y 1, ~19& and
     whloh oorporatioa   1%rilllng      to .@a~ the. -5%prr Moth
      paaelti im raid bcilandh~,' tor~vitdch~~tat   ltr right .to do
      btlein8sa.we8 iOrt8itad,b8 r8qUiMd        to wf 55 glF'-nth
   ._rrrita1 r88 oath8 muohI8r         tar88 8oorulPg on kfay 1,
      19Lz. May 1, 1943,    and   &tar 1, 19451, rttrr the r&ht
      to ,do buslnars was rorrrlt8d     Oh tipisxbrr3, 19bl”

           I'& fOMgOiag 8itMtiOO      i8 Clo+.rO8& by th8 &WOYi8iOn8 Or
Chapter 3, Title 122, V. A. C. 3. 1925, and the 8pprOpriati      8tatut88
will ba au.arizad    auiilOl8~tly   to drY8loop tha oontrollIn& qU88tiOa
without ssttlw    thea Out IO full.     (al   rmpbaais OUTS).
           It ia provided  that;   *%orpt aa herein provided,
     all oarporatlon6 now requlrsd to pay aa a~~::ual fmnQhi88
     tax shall., batman 'January 1st and Usroh 15th of l0h
     y$ar, 35~.v.aa #worn raport to tha s;aoratsry Or atots - -
     s:\onisg its condition on the last day of th8 maeding
     ya:+r, in dsisult of which rrport it shall be ikbl@
      f:r racslty or 10s or ths a.aount or th8 innohiso     tax
     due by gush corporation     - - - cogrthsr with its iremhla*
          R Art. 7C89, FL ? 1925, as amndsd by Acts 1931,
     ::i h.iJ.j?.Lkl, ch.-i65, 0 2. Varnon'a A00. CiV. St.
      ..rt.   7C89.
    .: :;:>i>;,j.   :,?dns9    Litha .,



                    :t   is   FlWid4d
                               _              that,   *8xcapt    04 hanin
                                                           provld4d,
           rl7drr    doatwtla     -   -   -    4OrFOl%t~Oll     hsr4tOfOr4
                                                           Or b8N-
          rifter chsrt4rrd or autborizad    to do burlma    In Tama,
          shsll,   oa or boiora  Uay 1st of rach year,   pay in ad-
          van48 to tb~‘Seor6tary    of Stata a rr4anohl84 tar ror
          the year rOllouin&*     to ba aoqutrd   upon the nport
          or Its oondltlon rrqulrrdin Art.7089,oupra. Art.
          7C84 il. 3. 1925, PI swndrd.by      hot8 1941, 49th Leg.
          P* 2i9, Ch. 184, AHi, VSII, 6 1, Vornoa’8 Ann. Clr.
          \.t. -h-t. 7084.

                 it Is protidrd    that ii *any do5ratlo       4orForot~O3
          :ir.411 isi1 to $4~ the tar provided In Art.           7084, aupm,
          :han due as provided,      it shall br liable      for a pmalty
          oi 25% or t&a amount of the delinquent          tax, end ii
          .-rid tax and canolty br not paid in gull by July 1,
          tksreartar,   the corporatloo      shall rorr4it     ita right
          to do boslnre~ in Taca, such r0rrhhm              to bs sirrot-
          Eated by the 34cr4tsry       of Stat0 8s therain       provided,
          3f t-r notlor ) ond thr corporation shall thrnce ror-
          mrd br danlad tha right to bring Or dalend suits
          in+Jm courtr     oi   th4 3tat4, ualssr Its right        to do
\         ~bueInsaa ohall br ravlv8dw (a8,FrovIded         In Art. 7092,
          now. to, br notload).     Art. 7091, R.. + ?9?5.
                   It is provided In Art. 7092, 8. S., 1925, ab fol-
           low4 : Vho tharrtary             or Stata, shall during t .4 aoath
           or %y or rash year.,notify               oaat do-mstla and rOr8lgn
           oorpomtlon        whI4h iuy br or bscom subject           to a franat&o
           taqundrr      any law or this Stata, which haa fallrd              to p%y
           such frsnonlse        tax on or bsrorr thr flrat         day of Ysy,
           tL:;lt u.a.le~s such ov?rdua tax tovathsr           with aald p4mlty
           tf:sreon ehall be paid on or before thu first                d4Y 0s
           ;ulg    mxt    tollowing,       the rIaht of euch aor?oretIoa       to
           do susitis~s      In tt,Ia State will be tOrS4ItOd wlthout
           judicial     aocsrteinaeat.        --- Any oorporation     whose rieht
           TV do buaineaa ?ray have been iorf4itad,               as provided In
            t.hIa dhaptar, shall ba rrllavrd             fro5 3LOh forfritufr
           by royl~~ to the ::acrrtary             of Stats ally tizs Within
            oil 3oft,hS after       such forf8iture       the lull alount 0f
            T,:;~ ~~r~~r~4h.is4 tax md Fsnalty due by it, toq4thor 7iit.h
           3~ a      saoh month, or fm4tiOn81 part Ot l zmonth, whloh rho11
      alspsr artrr ruoh rorr8itunI        provid8d,    th3t auon afuount
      ;ihsll In no cm3 b8 loa8 than rlv8 dollara.            Y&on such
      tax sad all p8naltlrs      ahdl ba fully paid to thr Seara-
      tory or Stat.,     hr ahall rsvlvr th8 right or the oor-
      ?oration     to do buelnosr within thlr SSatr by aanoolllag
      the words *rI&ht to do buslnssa rorrritrd,'          upon rhIa
      record and~rndorslng thrrron tbr word, *r8riord,~and
      cha datr of auoh rqvlval.        lr any domrntlo oorpofstIon
      ~hos8 rlfiht to do buofnres within thlr stat8 aLal hqm-
      after he rorf8itrd      Und8.r the provfsioneor    thla OhSptar
      shall fall to pay the :;scrrtary      of Dtata, on or before
      :>i rlrst day or January ncrt rollowing          the rav$val,
       (rorfsitur8),    thr amount8 nrooeaarp to satIt         it to
      kre     its right to-do busi~lrss rsrIvsd under thr provl-
      sloae, of this chapter,     such iailurr    ahall ooartltuta
      ~urfici8nt ground for th8 rorrrltum,          by !ud&m8nt or
      my oourt of oorpatont jurlsdiotion,          or the ahdarter
      of auoh dossstio     40TpOratiOn.~
               And It 1s provided in Art. 7G95: *Tha Attorney
~?
 ..   ..!:enersl &all    brlng~sult  th8rrfOr agcllmt 813~ aor-
        ;oratlon   which msy b8 or broom      rubjeet   tC or lisbld
        for any ?ranahIar tax or pmml:yAund8r this          law; and,
        in 43~ there my no% b3 or shall haraaftor           rrlat valid
        Crouoda ror the forloltur8     or thr ohartsror e~y COxE8stlQ
        pfitatb   oorporatlon,   or tailcra So pay any rra~ioniaa tar
        or franohlar    taxes .or pec+i.ty  or Faaltios    to FhI4h it
        any &vr b4oom or shall hsmaLit@r be or beoomr mbJ84t
        or llabla    under this or fOraIm law, ho shall bring        suit
        for a forfsltura     of suob 4hsrtW.     ---*

             Ia    your   raquaat     you   state   In   part   a8   roiiows:
             n--m,,

             “It    has   bqan the     praotloeof  this  U8;art.33nt to
       00 ;3u t6   ehs    5:;on the         of
                                       amount    tax  due,   for which tax
       t;;3 right to do bualnsss was forfalted,            for 3aOh month
       or tb3 :0rf3it,ur3      3~30 thou+ Chs forfrliturs        has Pun
       fcr ~evaral yaara.         It hss aloo barn the gmctfcs        to
       COW-U~~     th3 additiocal    5F oa the tax accruing       in sub-
       s?,.;osnt years fron ::.ay 1st 01’qsch mar          to data of
       -.:.y-.jnt, - - en
                                                                                        282



;;axrnbla   3idnry     Letkm:,         page    5




             The opinion of thir  drpartmnt,  Ho. o-72, sorsaber
-“~4,
  .. :‘)39, approved the drpartaental
                                         oOnatruOtiOU tharatofors umd
by ~or=ot seorrtarlrr     of Stat0 60 to thr ohargo oft fire par
witi mar month on tha unpaid amount of tai for whhioh fallurs
CO 31 thr right to do burfnaormaa forrritad,ror asah ~-100otb
of ~h0 rorrriton won thou* thr rorrrltan hrra run ror *row31
,::‘:ra,  but the opinion did not oovrr tha qUr8tioo a8imd In the
:ns:cnt    caaa alnor no nqurat   ma udr thorrror.
            Eorersr, the  r0llowing   rxoepta  from thr opinion xv-
:,uest of !iovaobar 14, 1939, upon rhloh tha aborr opinion nea
;I?& reveal    ,tharollant~    raotual alturtion thwaln:


            Tar your intornatlon end ettantlon w submlt
      ?ohsdulr of ths tam8 and pensltlardur by this
      oorromtion  ror the 24 year parlod, an roll&s:
            ?rsnohferfezas, 24 years at 90.00                         par year   3     24G.00
            10% penalty          for    late       report   (Art.   7069)              24.00
            25:; pczalty         for    letr payseat (Art. 7C91)                      60.1
            xbtctal                                                               .: 33, I
            $wciyal'fee(Art-.                 7C92)
                                                                                 1.:

          Vou nil1 note tha revival ira la r&urrd   on a
      basis of 24 yeara and amount8 to a clubetantlal
                                                    sulnof
      201my compared with thr s.munt of tsxsrr sild prcaltler,
      due.   ,,a arm la doubt a8 to mhhrthar we crhould oollrot
      thla &?lral    fee tor the period or 6 inontho, or thr
      antire period Of ~Winqki6n0y.- - ww
              The only conoluslon-ehlch oan be reochrd fro3 t&is ra-
qua.& and tk..e opinion rondsrsd tCsrron 1s that St tile titi           of We
i’e~uSst, 1939, It WIS the cor.struotlon         by ti:e tken Ssorrtary   or
Stata acd the um~e thereunder that *the additional             m.unt Of
five vgr cent or suoh tax ror aeoh month, or freotloual             purt
or 3 :zntn, a.k.ich shall olarsa arter such rorfalzurr~           (Art. 7092
Y .t..: ;325) ~8 t.3 30 baaed on not only the tranohlsa tax delfn-
;;;ant    :rr t:.a yam in WAoh th forfeitureOS the rl&ht to do
busi:less occurred,      but also on seoi~ unpaid franchioa     tax ~coruing
thoraortar,      whia:i 1~ y :~ur ;raaaat prrtc:;lcr us stated In your Ia-
;;u:3st, sul~x*?,
        Tionorabl8 Sidney Zethrm,   page 6


                   It  is established    law ln Texas that departmental
        oonstruotlon   or lntarpratatlon    will be rasorted to only where
        the statute ir rmblguow.        See XoCalkm 1. Aea. Ret. Credit
        "on of .?uetln, 41 5. il. (2) 46 (Corn. App.), in whloh I.&.
        Juetloe Srltz wrote ln part es r0iiow0:
                    “The Court oi Civil Appeals a180 holda that
             the statute   article  7094, should be given the oon-
             strucfion   that It exempts the Aesoolatlon    from the
             tax because te) the adralnlstratlre    orriotir or the
             state, the searetery    of state,  charged with the
             duty or oolleotlhg    the tax, has 80 oonetrued the
             Rtatute ror several years, and, (b) beoause the aeore-
           " tary of state has ror several year8 so oohatrued an
             opinion or the Attorney OanWal.       This holdlng la
             error.
                    "The rule that a departmental ruling adhered to
    -
             through years or admlnletsrlng      of a statute will be
-            given Weight, ohly applies to statutes       of doubtful
             construotlon.    Suoh a rule has no,apPlleation     to a
             statute,   euoh as this,    that 58 not of doubtful   oon-
             struction   or applloatlon.     Ramsey 0. Tod. 95 Tex.
614, see body of opinion page 626, 69 S. 'il. 133, 136,
             93 Am. St. Rep. 875."
                   T&t Artlolae    7091 to 7092, VACS 1925, are in pert'
        aiabi&oue IS demonstrated in that they have been judlolally      oon-
        strued by the Supreme Court of Texas in three outstanding    asses
        es tollo-iis: .Federel Crude 011 Co. 0. Yount-Lee 011 Co., 122 Tex.
21 , 32 S. 'Jr (2) 56; ROSS AxQI~o~ 011 CO., T. State, 134 TAX. 626,
        1% S. ‘:. (2) 798, end Federal Crude 011 Coi, v. State,    169 S. X.
        PA6283   (err. rd.1    cert. denied, 64 S. Ct. 66, 320 vs. 758, 88
                Fowwer, in none of these oases did the Suprenm Court
        Pess'on the question here presented.
                   10 view 0f the rsot that prior to the year 1339, it
        *es the departmental construction    of Article  7092 by the L%C-
        retery or State’s  orrlce to compute the five per cent (52 1
        additional  amount on all delinquent   rranohlse taxes as they
                                                               284




aacrued until the final revival   by the peyment of all
delinquent fraaohise   take6 and panaltiea,    and that
 ittornep Goneral*   O$inlon No. 042,    aupra, baaed upon
such departmenta    oonstruotion approved suoh oustom.and
usage'aa @ matter of legal oonetraotlon     of euah Artlole,
it is the opinion of this department that Attorney Gen-
orsl's   Cpinion No. O-72, dated November 22, 1939, fully
mswers your query and the anmier is therefore       mxi.*

                                    Very truly   youra
                              ATTOR!QSY
                                      OX3X!lAL    OF TXL&S


                              BY
                                           C. IL Rloharde
                                                Assistant
CKR:zd